Exhibit 10.01

 

COHERENT, INC.


2001 STOCK PLAN


AMENDED STOCK OPTION AGREEMENT

 

1.                   Grant of Option.    The Board of Directors of the Company
hereby grants to the Optionee named in the Notice of Grant attached as Part I of
this Agreement (the “Optionee”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”), subject to the terms
and conditions of the Plan, which is incorporated herein by reference.  Subject
to Section 15 (c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

2.                   Exercise of Option.

 

(a)           Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.  In the event of
Optionee’s death, Disability or other termination of Optionee’s employment or
consulting relationship, the exercisability of the Option is governed by the
applicable provisions of the Plan and this Option Agreement.

 

(b)                                 Method of Exercise.  Exercises are
transacted electronically (or by telephone) through your individual E*Trade
account.  The Company provides OptionsLink Account Activation Instructions at
the time of option award.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.  Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Optionee on the date the
Option is exercised with respect to such Exercised Shares.

 

3.                   Method of Payment.  Payment of the aggregate Exercise Price
shall be by any of the following, or a combination thereof, at the election of
the Optionee:

 

(a)           cash;

 

(b)           check;

 

(c)           cashless same-day sale executed electronically (or by telephone)
upon completion of exercise direct with E*Trade shall effect an exercise of the
Option and delivery to the Company of the sale proceeds required to pay the
exercise price; or

 

--------------------------------------------------------------------------------


 

(d)           surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of Exercised Shares.

 

4.                   Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee.  The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

5.                   Term of Option.  This Option may be exercised only within
the term set out in the Notice of Grant and may be exercised during such term
only in accordance with the Plan and the terms of this Option Agreement.

 

6.                   Tax Consequences.  Some of the federal and California tax
consequences relating to this Option, as of the date of this Option, are set
forth below.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)           Exercising the Option.

 

(i)            Nonstatutory Stock Option.  The Optionee may incur federal income
tax and California income tax liability upon exercise of a NSO.  The Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price. 
If the Optionee is an Employee or a former Employee, the Company will be
required to withhold from his or her compensation or collect from Optionee and
pay to the applicable taxing authorities an amount in cash equal to a percentage
of this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii)           Incentive Stock Option.    If this Option qualifies as an ISO,
the Optionee will have no regular federal income tax or California income tax
liability upon its exercise, although the excess, if any, of the Fair Market
Value of the Exercise Shares on the date of exercise over their aggregate
Exercise Price will be treated as an adjustment to alternative minimum taxable
income for federal tax purposes and may subject the Optionee to alternative
minimum tax in the year of exercise.  In the event that the Optionee undergoes a
change of status from Employee to Consultant, any Incentive Stock Option of the
Optionee that remains unexercised shall cease to qualify as an Incentive Stock
Option and will be treated for tax purposes as a Nonstatutory Stock Option on
the ninety-first (91st) day following such change of status.

 

(b)           Disposition of Shares.

 

(i)            NSO.         If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.

 

(ii)           ISO.        If the Optionee holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the

 

2

--------------------------------------------------------------------------------


 

Shares will be treated as long-term capital gain for federal income tax
purposes.  If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price.

 

(c)           Notice of Disqualifying Disposition of ISO Shares.   If the
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
an ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, the Optionee shall immediately notify the Company
in writing of such disposition.  The Optionee agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Optionee.

 

7.                   Entire Agreement; Governing Law.   The Plan in incorporated
herein by reference.  The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.  This agreement is governed by California law except for
that body of law pertaining to conflict of laws.

 

8.                   Termination Period.     This Option may be exercised for
ninety (90) days after termination of the Optionee’s employment or consulting
relationship with the Company.  Upon the death or Disability of the Optionee,
this Option may be exercised for such longer period as provided in the Plan.  In
the event of the Optionee’s change in status from Employee to Consultant or
Consultant to Employee, this Option Agreement shall remain in effect.  In no
event shall this Option be exercised later than the Term/Expiration Date as
provided above.

 

By your signature and the signature of the Company’s representative on the
Notice of Grant attached as Part I, you and the Company agree that this Option
is granted under and governed by the terms and conditions of the Plan and this
Option Agreement.  Optionee has reviewed the Plan and this Option Agreement in
their entirety, had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement.  Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.  Optionee further agrees to
notify the Company upon any change in the address indicated on the Notice of
Grant.

 

3

--------------------------------------------------------------------------------


 

 

 

COHERENT, INC.

Notice of Grant of Stock Options

 

ID: 94-1622541

and Option Agreement

 

PO BOX 54980

 

 

5100 PATRICK HENRY DR

 

 

SANTA CLARA, CA 95054

 

Name

 

Option Number:

Address

 

Plan:

Address2

 

ID:

 

Effective [Date], you have been granted a(n) [Form of equity award] to buy
[Number] shares of COHERENT, INC. (the Company) stock at $[price] per share.

 

The total option price of the shares granted is $[amount].

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

COHERENT, INC.

 

Date

 

 

 

[name]

 

Date

 

 

 

 

 

 

Date:

 

 

 

Time:

 

4

--------------------------------------------------------------------------------